Citation Nr: 1505137	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  09-26 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for reactive arthritis.

2.  Entitlement to service connection for unspecified joint pains.

3.  Entitlement to service connection for a low back strain.

4.  Entitlement to service connection for soft tissue sarcoma.

5.  Entitlement to service connection for hemorrhoids.

6.  Entitlement to service connection for unspecified polyps.

7.  Entitlement to service connection for hypertension.

8.  Entitlement to service connection for a gastrointestinal disorder (claimed as irritable bowel syndrome), to include as due to an undiagnosed illness.

9.  Entitlement to service connection for chronic fatigue, to include as due to an undiagnosed illness.

10.  Entitlement to service connection for peripheral artery disease, to include as secondary to coronary artery disease.


REPRESENTATION

Veteran represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from July 1970 to June 1981, November 1990 to August 1991 and December 1995 to August 1996.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from March 2007 and June 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in December 2014 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the hearing, the VLJ noted the issues on appeal.  The Veteran was assisted at the hearing by an accredited representative from the Massachusetts Department of Veterans Services.  The representative and the VLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of these claims.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The issues of entitlement to service connection for a gastrointestinal disorder, chronic fatigue, and peripheral artery disease, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In December 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal for entitlement to service connection for reactive arthritis was requested.

2.  In December 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal for entitlement to service connection for unspecified joint pains was requested.

3.  In December 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal for entitlement to service connection for a low back strain was requested.

4.  In December 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal for entitlement to service connection for soft tissue sarcoma was requested.

5.  In December 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal for entitlement to service connection for hemorrhoids was requested.

6.  In December 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal for entitlement to service connection for unspecified polyps was requested.

7.  In December 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal for entitlement to service connection for hypertension was requested.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to service connection for reactive arthritis by the Veteran (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

2.  The criteria for withdrawal of the appeal for entitlement to service connection for unspecified joint pains by the Veteran (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

3.  The criteria for withdrawal of the appeal for entitlement to service connection for a low back strain by the Veteran (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

4.  The criteria for withdrawal of the appeal for entitlement to service connection for soft tissue sarcoma by the Veteran (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

5.  The criteria for withdrawal of the appeal for entitlement to service connection for hemorrhoids by the Veteran (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

6.  The criteria for withdrawal of the appeal for entitlement to service connection for unspecified polyps by the Veteran (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

7.  The criteria for withdrawal of the appeal for entitlement to service connection for hypertension by the Veteran (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Appeals

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, the Veteran has withdrawn the issues of entitlement to service connection for reactive arthritis, unspecified joint pains, a low back strain, soft tissue sarcoma, hemorrhoids, unspecified polyps and hypertension.  See December 2014 BVA Hearing Transcript.

Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed.


ORDER

Entitlement to service connection for reactive arthritis is dismissed.

Entitlement to service connection for unspecified joint pains is dismissed.

Entitlement to service connection for a low back strain is dismissed.

Entitlement to service connection for soft tissue sarcoma is dismissed.

Entitlement to service connection for hemorrhoids is dismissed.

Entitlement to service connection for unspecified polyps is dismissed.

Entitlement to service connection for hypertension is dismissed.


REMAND

The Veteran seeks entitlement to service connection for a gastrointestinal disorder, chronic fatigue and peripheral artery disease.  

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014).

The Board notes that the Veteran had service in Southwest Asia from December 1990 to July 1991.  Because the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may be established under 38 C.F.R. § 3.317.  Under that section, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2011.  38 C.F.R. § 3.317(a)(1).  

Fatigue and gastrointestinal problems are symptoms that are recognized as possible manifestations of an undiagnosed illness or medically unexplained chronic multi symptom illness for those who served in Southwest Asia during the Persian Gulf War.  See 38 C.F.R. § 3.317(b).

To date, the Veteran has not been afforded VA examinations that evaluate his claimed disorders based on the theory that they are a result of his service in Southwest Asia.  On remand, the Veteran should be afforded VA examinations and medical opinions must be obtained.  

Furthermore, the Veteran was granted entitlement to service connection for coronary artery disease in an August 2011 rating decision.  

The Board is required to consider all issues raised either by the claimant or by the evidence of record.  Robinson v. Mansfield, 21 Vet. App. 545, 552 (2008).  When determining service connection, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004). 

Here, the Board finds a remand is necessary to obtain a medical opinion regarding whether the Veteran's claimed peripheral artery disease is proximately due to or aggravated by his service-connected coronary artery disease.

All updated treatment records must be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following actions:
 
1.  Obtain and associate with the claims file all updated treatment records.

2.  Afford the Veteran a VA examination for his gastrointestinal disorder, to include as due to an undiagnosed illness.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished. 

Based on a full review of the record, to include the Veteran's lay statements regarding the incurrence and symptomatology of his disorder, please answer the following: 

a)  The examiner should specifically state whether the Veteran's gastrointestinal symptoms are attributed to a known clinical diagnosis.  

If so, please specify each such diagnosis. 

(b)  If any symptoms of a gastrointestinal disorder have not been determined to be associated with a known clinical diagnosis, the examiner should indicate whether the Veteran has objective indications of a chronic disability resulting from a medically unexplained chronic multisymptom illness, as established by history, physical examination, and laboratory tests, that has either (1) existed for 6 months or more, or (2) exhibited intermittent episodes of improvement and worsening over a 6-month period. 

(c)  For each diagnosed gastrointestinal disorder, please opine whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the diagnosed disorder manifested during service or is causally or etiologically due to service.

The Veteran's lay statements regarding his history must be fully considered and discussed when formulating an opinion. 

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

In providing these opinions, the examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology.  All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved. 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case, e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc. 

If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

3.  Afford the Veteran a VA examination for his chronic fatigue, to include as due to an undiagnosed illness.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished. 

Based on a full review of the record, to include the Veteran's lay statements regarding the incurrence and symptomatology of his disorder, please answer the following: 

a)  The examiner should specifically state whether the Veteran's symptoms of fatigue are attributed to a known clinical diagnosis.  

If so, please specify each such diagnosis. 

(b)  If any symptoms of fatigue have not been determined to be associated with a known clinical diagnosis, the examiner should indicate whether the Veteran has objective indications of a chronic disability resulting from a medically unexplained chronic multisymptom illness, as established by history, physical examination, and laboratory tests, that has either (1) existed for 6 months or more, or (2) exhibited intermittent episodes of improvement and worsening over a 6-month period. 

(c)  For each diagnosed fatigue disorder, please opine whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the diagnosed disorder manifested during service or is causally or etiologically due to service.

The Veteran's lay statements regarding his history must be fully considered and discussed when formulating an opinion. 

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

In providing these opinions, the examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology.  All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved. 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case, e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc. 

If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

4.  Afford the Veteran a VA examination for his peripheral artery disease.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished. 

The examiner must review the claims file.  The examiner should provide the following:

The examiner should opine as to whether it is at least as likely as not (i.e. 50 percent or greater probability), less likely as not (i.e. less than 50 percent), or more likely than not (i.e. greater than 50 percent probability):

a)  that the Veteran's peripheral artery disease had an onset during service or is causally or etiologically due to service; and,

b)  that the Veteran's peripheral artery disease is proximately due to OR aggravated (a permanent increase in severity beyond natural progress) by his coronary artery disease.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

The examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology. 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).

If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

5.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated. 

If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  

An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. 

The Board intimates no opinion as to the outcome of this case.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


